DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on February 19, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2011/0034716) in view of Karube et al. (US 2003/0022069)
For claim 1:  Okamura teaches a fluorosulfonyl imide salt represented by the formula (1):

    PNG
    media_image1.png
    109
    306
    media_image1.png
    Greyscale

where F is fluorine, R4 is fluorine or a fluorinated alkyl group having 1 to 6 carbon atoms, and R2 is an alkali metal salt. (Okumura in [0006], [0032-0033])  
Okumura does not explicitly teach producing an electrolyte solution containing the fluorosulfonyl imide salt and an electrolyte solution solvent, or decompressing and/or heating a solution containing the fluorosulfonyl imide salt, the electrolyte solution solvent and a fluorosulfonylimide salt production solvent.  However, Karube in the same field of endeavor 
	For claim 2:  As to the volatilization pressure and temperature, absent of unexpected results it is asserted that the skilled artisan would find these as optimizable parameters for a result-effective variable.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  As the skilled artisan would readily know, the volatilization pressure and temperature each directly affects the rate of evaporation.
	For claims 3 and 4:  As already discussed, Karube teaches a carbonate-based electrolyte solution solvent including ethyl methyl carbonate, inter alia (Karube in [0012)]) 
	For claim 5:  As already discussed, Karube teaches the production solvent as water. (Karube in [0007])
 For claims 6 and 9:  Okamura does not explicitly teach the concentration of the fluorosulfonyl imide salt or a residual amount of the fluorosulfonyl imide salt production solvent in the electrolyte solution material.  However, it is asserted that optimization of concentration mass % or residual ppm amounts within the prior art conditions through routine experimentation is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that the claimed weight percentage amounts is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
For claim 12:  In Karube, the electrolyte solution has a liquid form. (Karube in [0012])

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (US 2011/0034716) in view of Karube et al. (US 2003/0022069), and further in view of Lim et al. (US 2014/0186722)
The teachings of Okumura and Karube are discussed above.
Okumura does not explicitly teach a method for producing a non-aqueous electrolyte solution comprising mixing the electrolyte solution with a non-aqueous electrolyte solution preparation solvent.  However, Lim in the same field of endeavor teaches producing a non-aqueous electrolyte solution by mixing an electrolyte solution with a non-aqueous electrolyte. (Lim in [0042])  The electrolyte solution material is lithium bis(fluorosulfonyl)imide (LiFSI) and the non-aqueous electrolyte is an organic solvent which comprises propylene carbonate (PC), ethylmethyl carbonate (EMC) and dimethyl carbonate (DMC). (Id.)  The skilled artisan would find obvious to further modify Okumura to produce a non-aqueous electrolyte solution by  
	
Response to Arguments
Applicant’s arguments filed with the present have been considered and are persuasive.  The 112 rejections set forth in the prior Office action have been withdrawn.  For the prior art rejection, the examiner concedes with applicant’s assertion that Okumura produces a powder and not an electrolyte solution.  Okamura taken singly is now withdrawn in view of applicant’s amendment now reciting an electrolyte solution.  It is noted that previously, the claims recited an electrolyte solution material, and to this end Okamura’s powder was interpreted as an electrolyte solution material, i.e. a material (such as a powder) used in an electrolyte solution.  Applicant’s claims, in now reciting an electrolyte solution, is interpreted as a solution which is used as an electrolyte.  In this regard, Okumura’s powder is self-evident as not a solution.  However, as the present claims are to a method of producing an electrolyte solution which contains, among other things a fluorosulfonyl imide salt (such as the powder of Okumura), Okumura in combination with Karube is applied towards the present claims for the reasons as set forth in the present Office action.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/ANCA EOFF/Primary Examiner, Art Unit 1722